Title: To George Washington from Jonathan Trumbull, Sr., 27 August 1778
From: Trumbull, Jonathan Sr.
To: Washington, George


          
            Sir
            Lebanon [Conn.] August 27th 1778
          
          The Act of the General Assembly of this State for raising the two Battalions commanded
            by Colonels Enos, and McClellen provides, That the Battalions, or any Detachment
            therefrom, shall not be continued in actual service more than three months at any one
            time, to be compleated from the time they shall arrive at the place of their
              Destination—The exigency of the case requiring, they
            were ordered to march by Companies, as they could be raised and equipped—of course
            arrived at the place of Destination at different periods of time—(viz.) between the 1st
            and 20th of June last. Have therefore to request Your Excellency, if the public service
            permit, to dismiss said Battalions, to return home together, the 5th of Septemr next, as
            thereby the men, who are generally farmers, will be enabled to sow their fields, and
            provide substance for themselves and families, another year, which, otherwise, must be
            untilled and neglected—many of the Militia being called into Service in the State of
            Rhode-Island—great part of labourers, absent, and very few to be hired.
          
          Those two Battalions to continue untill 1st March next, to have a recess as
            mentioned—to grant it at the time mentioned, and to all at once, may be beneficial—They
            may be called soon, if needful—their present station is at West Point. I am, with great
            Esteem & Regard Sir your Obedient humble Servant
          
            Jonth. Trumbull
          
        